In an action to recover damages, inter alia, for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Kohn, J.), dated November 15, 1991, which conditionally granted their motion to dismiss the complaint pursuant to CPLR 3012 (b) unless the plaintiff served his complaint within 30 days of service upon him of the court’s order.
*705Ordered that the order is reversed, on the law, with costs, the defendants’ motion is unconditionally granted, and the complaint is dismissed.
The plaintiff has failed to demonstrate a reasonable excuse for the delay in serving the complaint and to submit a proper affidavit of merits. His complaint should have been unconditionally dismissed pursuant to CPLR 3012 (b) (see, Kel Mgt. Corp. v Roger & Wells, 64 NY2d 904; Stolowitz v Mount Sinai Hosp., 60 NY2d 685; Ferrara v Guardino, 164 AD2d 932; Innerarity v County of Westchester, 144 AD2d 645; Niedermeier v Nassau County Dept. of Social Servs., 143 AD2d 78; Galio v Restrepo, 38 AD2d 586). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.